Defendant Feldberg appeals from judgments of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting him, under three informations which were tried together, of violating subdivision 1 of section 435-e and subdivision 3 of section 435-e, and section 435-a of the Penal Law (fraudulent identification of meats, and sale of kosher meats). He also appeals from an order *1000denying his motion for a new trial on the ground of newly discovered evidence. Judgments of conviction under the first two informations, alleging violations of subdivision 1 of section 435-c and subdivision 3 of section 435-e of the Penal Law; and order denying motion for new trial, unanimously affirmed. No opinion. Judgment of conviction under the third information, alleging violation of section 435-a of the Penal Law, reversed on the law, the sentence thereunder annulled and said information dismissed. The District Attorney concedes that appellant should not have been convicted under the third information. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.